DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to the Request for Continued Examination filed on 16 May 2022.
	This office action is made Non Final.
	Claims 58, 61, 63, 65, 66, 68-70, 72-78, 80, 83-86 were amended.
	Claim 60 has been cancelled. 
Claims 87 has been added.
	Claims 58-59, 61-87 are pending. Claims 58, 77, and 86 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 86 recites the limitation “if the location of the activating object correlates to the first distinct side, implementing the first action”. However, none of preceding limitations of Claim 86 introduce the element(s) the “first distinct side”. Therefore, Claim 86 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation “if the location of the activating object correlates to the second distinct side, implementing the second action”. However, none of preceding limitations of Claim 86 introduce the element(s) the “first distinct side”. Therefore, Claim 86 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 58, 61-62, 66-67, 71, 77-79, 82, 86 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by over Lee et al (US 2011/0187709 A1)
As per independent Claim 58, Lee discloses a touch-free recognition system, comprising: at least one processor (fig. 1) configured to: 
display a virtual 3D image that includes at least one activatable object, the activatable object having at least two modes (figs. 2-4), wherein a first mode is associated with a first mode of activating the activatable object, and wherein a second mode is associated with a second mode of activating the activatable object by an activating object (FIG 4 and 0030 discloses an interactive image that can be rotated touch-free (0031, 0033) (activating object). When the user rotates the image to a first side via first direction (S420), an action occurs in a displayed phone number of a mobile device is called upon (see connecting in 420). The operation occurs using an activating object to perform the rotating such as the rotating the device (0031, 0033) Thus, wherein a first mode is associated with a first mode of activating the activatable object. When the user rotates the image to a second side via a second direction (S440), a text message is transmitted.  The operation occurs using an activating object to perform the rotating such as the rotating the device (0031, 0033)  Thus, wherein a second mode is associated with a second mode of activating the activatable object by an activating object.)
determine a location of the activating object relative to a location of the activatable object(para. 0031-0033, 0039, 0043; figs. 2-4).  Lee teaches a 3D cube having multiple rotatable sides of an image displayed on the display screen (par. 0030).  Lee teaches detecting a user’s gestures(0007,0039)) and causing different information to be displayed on a new face/side of the 3D cube in response to user’s input (par. 0031-0033). The activating object  (0031-0033) is used to select a new face by rotating the cube as shown in FIG 4. Based on the rotating direction performed by Lee’s activating object, a new face is retrieved. This is a form of determining a location of the activating object relative to a location of the activatable object
generate a message or command depending on the determined location of the activating object is located at relative to the location of the -2-Application No.: 16/834,968 Attorney Docket No.: 11968.0008-02000activatable object, wherein the generated message or command is of a first type when the activating object performs a movement associated with the first mode,  wherein the generated message or command depends on a type of movement of the activating object and the generated message or command is of a second type when the activating object performs a movement associated with the second mode (FIG 4, 0030, 0043: discloses an interactive image that can be rotated touch-free (0031, 0033)  (activating object) . 0043; FIG 4 discloses receiving a message (410) from another terminal which is displayed as an image on a face of the 3D cube. When the user rotates the image to a first side via first direction(S420), an action occurs in a displayed phone number of a mobile device is called upon (see connecting in 420)(i.e. the user calls the other terminal associated the received/displayed number). The operation occurs using an activating object to perform the rotating such as rotating the device (0031, 0033)  By issuing a rotation in the direction as shown in step s420, the cube is rotated to display a new face resulting in a new location being determined/obtained. This rotation causes a command to execute of calling another terminal associated with the number displayed on the newly displayed face as in FIG 4, s420. Thus, a first type when the activating object performs a movement associated with the first mode depended on the determined location of the activating object is located at relative to the location of the activatable object. When the user rotates the image to a second side via a second direction (S440), a text message is transmitted.  The operation occurs using an activating object to perform the rotating such as rotating the device (0031, 0033)   By issuing a rotation in the direction as shown in step s440, the cube is rotated to display a new face resulting in a new location being determined/obtained. This rotation causes a command to execute of transmitting a (reply) text message to the another terminal that sent the original message (410). Thus, a second type when the activating object performs a movement associated with the second mode depended on the determined location of the activating object is located at relative to the location of the activatable object
wherein the generated message or command is addressed to a remote service, a remote application, or a remote device (0043; FIG 4: Discloses communicating with another terminal using the 3D cube. By rotating a face of the 3D cube, a phone call is initiated to another terminal (remote device) or a text message is sent to the another terminal (remote device). In other words, calling a phone number results in contacting another device associated with the phone number. Texting another terminal results in contacting another device. This is viewed as command used to addressed to a remote device)
As per dependent claim 61, Lee discloses the movement associated with the first mode and movement associated with the second mode are each associated with at least one of a left side of the activatable object, a right side of the activatable object, a bottom side of the activatable object, and a top side of the activatable object (figs. 2-4; 0029, 0033 and 0035).
As per dependent claim 62, Lee discloses detect a predetermined motion associated with the activating object including at least one of a right side click, a left side click, a bottom side click, a top side click, a grasp of the activatable object, a gesture towards the activatable object, a gesture toward the activatable object from the left side, a gesture toward the activatable object from the right side, a pass through the activatable object, a scrolling motion, pointing at the activatable object, clicking on the activating object, double clicking the activatable object, performing a clockwise or counterclockwise gesture, grasping the activatable object with at least two fingers, a pinching gesture, a reverse pinching gesture, or sliding the activatable object (0033; claim 4).
As per dependent claim 66, Lee discloses wherein the movement associated with the first mode and movement associated with the second mode include at least one of pointing at the activatable object, clicking on the activating object, double clicking the activatable object, grasping the activatable object, gesturing towards the activatable object, performing a clockwise or counterclockwise gesture, grasping the activatable object with a plurality of fingers, or sliding the activatable object (0033: motion signal in a left/right direction causing a rotation; 0037). 
As per dependent claim 67, Lee discloses wherein the activatable object includes at least one of a virtual button or a region in an image or a video. (FIG 5, 0045 discloses the display of a 3D cube comprising the text "Music 7". This cube is a part of multiple cubes and other GUI elements that make up a region within a displayed application/window. The displayed application/window is viewed as a image displayed on the screen. Thus, the cube (object) is a virtual 3D region within displayed image)
As per dependent claim 71, Lee discloses adjusting the display of the virtual image as the activating object moves closer to the activatable object (Lee: par. 0035).
As per independent claims 77 and 86, Claims 77 and 86 recite similar limitations as in Claim 58 and is rejected under similar rationale.
As per dependent claims 78-79, 82, Claims 78-79, 82 recite similar limitations as in Claim 62, 67, 71 and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 59, 68, 70, 72-74, 80-81, 83-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2011/0187709 A1) in further view of Lyons et al (US 6,283,860 B1).
As per dependent claim 59, Lee fails to disclose wherein the activating object includes at least one of a hand, a portion of a hand, a finger, or a portion of a finger. However, Lyons discloses the wherein the activating object includes at least one of a hand, a portion of a hand, a finger, or a portion of a finger. (col. 1, lines 66-67; col. 2, lines 1-18; col 3, lines 21-23; col. 5, lines 1-26: User points with their finger)
As per dependent claim 68, Lee fails to disclose detecting a voice command and select the first action and the second action, based, at least in part, on the voice command. However, based on the rejection of Claim 59 and the rationale incorporated, Lyons discloses a computing system for displaying on a screen a set of options that are selectable by a user standing in front of the screen pointing at a desired option and a camera of the system taking an image of the user while pointing (col. 1, lines 66-67; col. 2, lines 1-18; col. 4, lines 45-67; col. 5, lines 1-26).  In addition, Lyons discloses detecting a voice command and select the first action and the second action, based, at least in part, on the voice command.  (col. 5, lines 8-27: Lyons teaches the user may select an option in two stages; in a first stage the user may point at the desired option and in a second stage the user may confirm that is the desired option; the user may circle the desired option using gestures (finger), or the user may utter "that one" (speech input) while pointing to the desired option)
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify Lee's method of interacting with objects displayed in a 3D environment to include Lyons teaching of using image sensors or cameras to take images of the user to determine a selected object or a particular command because, as Lyons says, this invention is advantageous for a user who is not familiar with operating a computer, and the absence of an input device and other moving device makes the invention more attractive for application in public places since there is no risk that the device would be taken away or damaged, also this method is convenient for users who need to move and be away from the display screen while talking to other people while interacting with displayed objects.
As per dependent claim 70, based on the rejection of 59 and the rationale incorporated, Lyons detecting the activatable object based, at least in part, on eye movements of the user  (col. 5, lines 27-40: teaches the computing device having a video screen for displaying selectable options; calculating the position of a pointing hand using an image taken by a camera (fig. 5); and determining at which option the user is pointing by detecting the position of the eye of the user and the hand of the user)
As per dependent claim 72, based on the rejection of 59 and the rationale incorporated, Lyons discloses determining whether the activating object is less than a predetermined distance from at least one of the activatable object or a display device associated with the activatable object (col. 7, lines 37-49; col. 8, lines 41-49).
As per dependent claim 73, based on the rejection of 59 and the rationale incorporated, Lyons discloses determining whether the activating object is pointing at the activatable object and is less than a predetermined distance from the activatable object (col. 7, lines 37-49; col. 8, lines 41-49).
As per dependent claim 74, based on the rejection of 59 and the rationale incorporated, Lyons discloses determining whether the activating object is pointing at the activatable object and is less than a predetermined distance from a display device associated with the activatable object (col. 7, lines 37-49; col. 8, lines 41-49).
As per dependent claims 80-81, 83-84, Claims 80-81, 83-84 recite similar limitations as in 59, 68, 70, 72-74 and is rejected under similar rationale.

Claims 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al in further view of Klinghult et al (US 20090309616).
	As per dependent claim 63 and 64, the cited art fails to specifically disclose the activating object performing a scrolling motion, wherein the message or command includes a message or command to scroll the activatable object. However, Klinghult et al discloses scrolling through the contents being displayed, or through pages of a virtual book. Furthermore, Klinghult discloses the user may slide a finger across a portion of the display device while applying pressure to indicate the direction of scrolling, where the pressure being applied may determine how fast the displayed contents are scrolled. Thus, the scrolling is based on a speed of the performed scrolling motion (0063)
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the cited art with Klinghult since it would have provided the benefit of providing more amount of control of a user can exercise through a touch screen (0002)

Claims 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al in further view of Lyons in further view of Gordon et al (WO 2008132724)(Disclosed in IDS filed on 3/30/2020).
As per dependent claim 65, Lee discloses a sensing unit, a proximity unit and a motion sensing unit (fig. 1; par. 0031) but it does not specifically teach a processor configured to receive, from at least one image sensor, at least one image including a depiction of an activating object associated with a user.  However, Lyons discloses a computing system for displaying on a screen a set of options that are selectable by a user standing in front of the screen pointing at a desired option and a camera of the system taking an image of the user while pointing (col. 1, lines 66-67; col. 2, lines 1-18; col. 4, lines 45-67; col. 5, lines 1-26).  Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify Lee's method of interacting with objects displayed in a 3D environment to include Lyons teaching of using image sensors or cameras to take images of the user to determine a selected object or a particular command because, as Lyons says, this invention is advantageous for a user who is not familiar with operating a computer, and the absence of an input device and other moving device makes the invention more attractive for application in public places since there is no risk that the device would be taken away or damaged, also this method is convenient for users who need to move and be away from the display screen while talking to other people while interacting with displayed objects.
Furthermore, the cited art fails to analyze the image information to determine one or more series of one or more predetermined motions of the activating object relative to the activatable object; and implement a first action associated with a first determined one or more series of one or more predetermined motions of the activating object and implement a second action associated with a second determined one or more series of one or more predetermined motions of the activating object. However, Gordon et al discloses determine an activating object located in a space in front of the display; analyze the image information to determine one or more series of one or more predetermined motions of the activating object relative to the activatable object; and implement a first action associated with a first determined one or more series of one or more predetermined motions of the activating object and implement a second action associated with a second determined one or more series of one or more predetermined motions of the activating object. (Page 16, lines 13-31: Determines/discloses that a ball is in front of the AS display. The user can poke the ball with his hand or swing at the ball with his hand. Thus, Gordon teaches a first action (poke) and a second action (swing). In order to perform these actions, the user must perform a motion or a series of motion. For example, to poke the user merely uses a finger and move the finger to move in order it poke. (FIG 5) To swing at a ball, the user must use that hand in a known swing and hit the virtual ball with their hand during the swing motion. (FIG 10) These are different motions for activating the ball. As a result of poking the ball, the ball would mostly likely move a small distance away from the finger. As a result of swinging the ball, the ball may disappear, pop out of sight, etc. due to the swinging motion would cause the ball to move in a greater distance than poking it. In order to display the results of a user poking the ball or swinging at the ball, it is implied that an analyzing of the image information had to occur before the ball changing its display coordinates in the 3D in order to have the ball changes its display coordinates in reaction to either hand action.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the cited art with Gordon since it would have provided the benefit of allowing for ease-of-use, quick response, and simplicity so necessary in interactive 3D environments. 

Claim 69 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al in further view of Yasutake (US 5,729,249). (Discloses in IDS filed on 3/30/2020)
As per dependent claim 69, the cited art does not teach the first and second distinct sides are each associated with at least one of a light touch to the activatable object and a deep touch to the activatable object.  However, Yasutake discloses a touch sensitive input control device having controllers that incorporate multiple force/touch sensitive input elements to provide intuitive input (abstract; col. 3, lines 62-67; col. 4, lines 1-10).  Yasutake teaches a system having sensors for providing control of applications requiring six degrees-of-freedom input, wherein a user is enabled to manipulate an object or equipment, and the sensors differentiate light from strong pressures; and a different command is determined in response to detecting a light or strong pressure (col. 7, lines 10-31).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Lee/Lyons' method of interacting with displayed objects to include Yasutake’s teaching of utilizing sensors that distinguish between user inputs using different types of pressure because, as Yasutake says, the user is provided with a controller that is easy to use and intuitive and flexible in its ability to manipulate objects, and the user is allowed to use multiple finger touch to point or move a controlled object in a precise manner.
As per dependent claim 87, Claim 87 recite similar limitations as in Claims 69 and is rejected under similar rationale.

Claims 75-76, 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al in further view of Lyons in further view of Hillis et al (US 2008/0013793 A1)(Discloses in IDS filed on 3/30/2020)
As per dependent claim 75, Lee discloses a motion sensing unit that generates a sensing signal for rotation of the computing device (par. 0031).  In addition, based on the rejection of Claim 68 and the rationale incorporated, In addition, Lyons discloses analyzing an image and determining the position of a pointing hand of the user in the 3D space of the system, and executing an action corresponding to an option pointed by the user (col. 5, lines 28-49); and activating an object that is at a predetermined distance from the user (col. 7, lines 37-49; col. 8, lines 41-49). However, the cited art does not specifically disclose determining whether the activating object is performing a predetermined gesture and is less than a predetermined distance from the activatable object.  However, Hillis discloses a gesture recognition simulation system having a simulation application controller configured to match a given input gesture with a predefined action associated with a functional component (0004 and 0017).  Hillis teaches an object library that could contain gesture information data for each gesture that corresponds to each of the predefined actions for each of the functional components of the simulated object ( 0027).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the cited art with Hillis’ teaching of determining predefined actions based on predefined input gestures because it simply facilitates user selection of and interaction with displayed objects in a 3D environment.
As per dependent claim 76, the cited art fails to specifically disclose determining whether the activating object is performing a predetermined gesture and is less than a predetermined distance from a display device associated with the activatable object. However, Lyons discloses determining whether the activating object is performing a predetermined gesture and is less than a predetermined distance from a display device associated with the activatable object (Lyons: col. 7, lines 37-49; col. 8, lines 41-49;). Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify Lee's method of interacting with objects displayed in a 3D environment to include Lyons teaching of using image sensors or cameras to take images of the user to determine a selected object or a particular command because, as Lyons says, this invention is advantageous for a user who is not familiar with operating a computer, and the absence of an input device and other moving device makes the invention more attractive for application in public places since there is no risk that the device would be taken away or damaged. In addition, see Hillis: 0004, 0017 and 0027.
As per dependent claim 85, Claim 85 recite similar limitations as in Claims 75-76 and is rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-59, 61-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10606442 in view of Lee. Both the and the application teaches display a virtual image that includes at least one activatable object, the activatable object having at least two modes, wherein a first mode is associated with a first mode of activating the activatable object, and wherein a second mode is associated with a second mode of activating the activatable object by an activating object; determine a location of the activating object relative to a location of the activatable object; generate a message or command depending on the determined location of the activating object is located at relative to the location of the activatable object, wherein the generated message or command is of a first type when the activating object performs a movement associated with the first mode, wherein the generated message or command depends on a type of movement of the activating object and the generated message or command is of a second type when the activating object performs a movement associated with the second mode. However,16834968 fails to specifically disclose wherein the generated message or command is addressed to a remote service, a remote application, or a remote device. However, Lee discloses wherein the generated message or command is addressed to a remote service, a remote application, or a remote device (0043; FIG 4: Discloses communicating with another terminal using the 3D cube. By rotating a face of the 3D cube, a phone call is initiated to another terminal (remote device) or a text message is sent to the another terminal (remote device). In other words, calling a phone number results in contacting another device associated with the phone number. Texting another terminal results in contacting another device. This is viewed as command used to addressed to a remote device) 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the cited art with Lee since it would have provided the benefit developing various schemes for mobile devices that improve user convivence.

Claims 58-59, 61-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 9,733,789 in view of Lee. Both the and the application teaches display a virtual image that includes at least one activatable object, the activatable object having at least two modes, wherein a first mode is associated with a first mode of activating the activatable object, and wherein a second mode is associated with a second mode of activating the activatable object by an activating object; determine a location of the activating object relative to a location of the activatable object; generate a message or command depending on the determined location of the activating object is located at relative to the location of the activatable object, wherein the generated message or command is of a first type when the activating object performs a movement associated with the first mode, wherein the generated message or command depends on a type of movement of the activating object and the generated message or command is of a second type when the activating object performs a movement associated with the second mode. However,16834968 fails to specifically disclose wherein the generated message or command is addressed to a remote service, a remote application, or a remote device. However, Lee discloses wherein the generated message or command is addressed to a remote service, a remote application, or a remote device (0043; FIG 4: Discloses communicating with another terminal using the 3D cube. By rotating a face of the 3D cube, a phone call is initiated to another terminal (remote device) or a text message is sent to the another terminal (remote device). In other words, calling a phone number results in contacting another device associated with the phone number. Texting another terminal results in contacting another device. This is viewed as command used to addressed to a remote device) 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the cited art with Lee since it would have provided the benefit developing various schemes for mobile devices that improve user convivence.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 

Applicant's comments/remarks, see page 16, in regards to the double patenting rejection have been noted by the Examiner. Nonetheless, the rejection still remains.

On pages 16-20, in regards to Claim 58, Applicant argues that Lee or Lyons do not teach the limitations "generat[ing] a message or command depending on the determined location of the activating object is located at relative to the location of the activatable object ... wherein the generated message or command is addressed to a remote service, a remote application, or a remote device". Applicant recites different texts from 0031-0033 and concludes that Lee is completely silent with regards to generating a message or a command on a remote service, a remote application, or a remote device based on the determined location of the activating object relative to the location of the activatable object and a type of movement associated with the first or second mode. Furthermore, Applicant states Lyons does not teach the limitations too. However, the Examiner disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generating a message or a command on a remote service, a remote application, or a remote device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not recite generating a message/command on any remote service/application/device. The language only states the message/command is addressed to a remote service/application/device. The Examiner states the language Applicant is arguing is not the same as being claimed
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Lee does not teach the limitation by merely summarizing Lee and allegedly concludes that Lee does not teach the amended limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of Lee by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how Lee is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating Lee, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Furthermore, the Examiner respectfully states that language does not define or explained how a location of the activating object is determined relative to a location of the activatable object. In fact, the language is silent what “determining” means. In addition, the language does not limit or define what the a “location” of the activating object is or a “location” of the activatable object is either. Therefore, the broadest reasonable interpretation is applied. Also, the language does not define or explained how exactly a message/command is addressed to a remote service, application, or device. The language is completely silent what is means that a message/command is addressed to a remote device…. Therefore, the broadest reasonable interpretation is applied. Therefore, the language appear to be stating the command/result of the command is sent to a remote device.
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
	Therefore, based on the claimed language of the claim limitations, Lee teaches the subject matter(s) of “determine a location of the activating object relative to a location of the activatable object(para. 0031-0033, 0039, 0043; figs. 2-4).  Lee teaches a 3D cube having multiple rotatable sides of an image displayed on the display screen (par. 0030).  Lee teaches detecting a user’s gestures(0031, 0033) and causing different information to be displayed on a new face/side of the 3D cube in response to user’s input (par. 0032-0033). The activating object  (0007, 0033, 0039) is used to select a new face by rotating the cube as shown in FIG 4. Based on the rotating direction performed by Lee’s activating object, a new face is retrieved. This is a form of determining a location of the activating object relative to a location of the activatable object. Furthermore, Lee teaches generate a message or command depending on the determined location of the activating object is located at relative to the location of the  activatable object, wherein the generated message or command is of a first type when the activating object performs a movement associated with the first mode,  wherein the generated message or command depends on a type of movement of the activating object and the generated message or command is of a second type when the activating object performs a movement associated with the second mode (FIG 4, 0030, 0043: discloses an interactive image that can be rotated using one or more various objects (0007, 0033, 0039) (activating object) . 0043; FIG 4 discloses receiving a message (410) from another terminal which is displayed as an image on a face of the 3D cube. When the user rotates the image to a first side via first direction(S420), an action occurs in a displayed phone number of a mobile device is called upon (see connecting in 420)(i.e. the user calls the other terminal associated the received/displayed number).. The operation occurs using an activating object to perform the rotating such as rotating the device (0031, 0033) . By issuing a rotation in the direction as shown in step s420, the cube is rotated to display a new face resulting in a new location being determined/obtained. This rotation causes a command to execute of calling another terminal associated with the number displayed on the newly displayed face as in FIG 4, s420. Thus, a first type when the activating object performs a movement associated with the first mode depended on the determined location of the activating object is located at relative to the location of the activatable object. When the user rotates the image to a second side via a second direction (S440), a text message is transmitted.  The operation occurs using an activating object to perform the rotating such as the d rotating the device (0031, 0033)    By issuing a rotation in the direction as shown in step s440, the cube is rotated to display a new face resulting in a new location being determined/obtained. This rotation causes a command to execute of transmitting a (reply) text message to the another terminal that sent the original message (410). Thus, a second type when the activating object performs a movement associated with the second mode depended on the determined location of the activating object is located at relative to the location of the activatable object. In addition, Lee discloses wherein the generated message or command is addressed to a remote service, a remote application, or a remote device (0043; FIG 4: Discloses communicating with another terminal using the 3D cube. By rotating a face of the 3D cube, a phone call is initiated to another terminal (remote device) or a text message is sent to the another terminal (remote device). In other words, calling a phone number results in contacting another device associated with the phone number. Texting another terminal results in contacting another device. This is viewed as command used to addressed to a remote device)

All other arguments on pages 20-22, in regards to Claims 63-65, 69, 75-76, 85  that were not addressed by the Examiner, are referring to the dependent claims which are in reference or depend to the topics above, thus the rationale above can be used to respond to the similar arguments and/or Examiner's explanation used in the rejection of those claims in the previous office action.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177